 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10

11   TIMOTHY COOK, an individual,                 Case No. 2-19-CV-02204-CJC-KS
12                                                [PROPOSED] ORDER RE:
                                                  STIPULATION AND PROTECTIVE
13                 Plaintiff,                     ORDER PRECLUDING DISCLOSURE
            vs.                                   OF CONFIDENTIAL AND/OR
14                                                PROPRIETARY INFORMATION
     PRO-VIGIL, INC., a Corporation;
15   JEREMY WHITE, in his individual and
     official capacities; and Does 1 to 25,
16   inclusive,
17                  Defendants
18

19

20

21

22

23

24

25

26

27

28
     Case No. 2-19-CV-02204-CJC-KS            1            ORDER RE: STIPULATION AND
                                                        PROTECTIVE ORDER PRECLUDING
                                                   DISCLOSURE OF CONFIDENTIAL AND/OR
                                                            PROPRIETARY INFORMATION
 1          The Court, having considered the Parties’ Stipulation and [Proposed] Protective
 2   Order of Confidential and/or Proprietary Information, and for good cause shown:
 3          B. GOOD CAUSE STATEMENT
 4          The parties submit that good cause exists for the issuance of this Protective Order
 5   for the reasons below.
 6          Discovery obtained in the above-captioned action may involve disclosure of
 7   confidential, proprietary, private, or commercially-sensitive or trade secret information.
 8   For example:
 9                 a. personnel      information,       including   compensation   history,   sales
10                     performance, performance records, performance reviews, disciplinary
11                     action and personal identification information (including Social Security
12                     numbers, phone numbers and addresses) of Defendant’s current and
13                     former employees;
14                 b. information concerning Defendant’s compensation ranges or structures
15                     for current and former employees and criteria for performance
16                     evaluation;
17                 c. information concerning Defendant’s employee payment structures and
18                     incentive compensation plans, including but not limited to the calculation
19                     of commissions and other incentive payments to Defendant’s current and
20                     former employees;
21                 d. information pertaining to Defendant’s clients, including but not limited to
22                     contact information of clients and amounts charged for goods and
23                     services;
24                 e. information and materials related to Defendant’s sales and marketing
25                     efforts;
26                 f. proprietary and confidential financial information relating to Defendant.
27          Disclosure of this information to persons who are not entitled to it carries the
28   danger of compromising the competitive business interests of Defendant and also risks
     Case No. 2-19-CV-02204-CJC-KS                  2              ORDER RE: STIPULATION AND
                                                                PROTECTIVE ORDER PRECLUDING
                                                           DISCLOSURE OF CONFIDENTIAL AND/OR
                                                                    PROPRIETARY INFORMATION
 1   invasion of legitimate personal privacy interests of Defendant’s current and former
 2   employees.
 3          Defendant anticipates that it may need to produce material that contains proprietary
 4   information concerning its business practices and procedures for the operation of its
 5   business that may be of value to competitors or may cause harm to its legitimate business
 6   interests in the marketplace.
 7          Defendant further anticipates that it may need to produce information concerning
 8   Plaintiff as well as current and former employees of Defendant that is personal in nature
 9   or protected by the right of privacy.
10          The issuance of this Protective Order will allow for efficiency in the discovery
11   process and provide a mechanism by which discovery of relevant confidential,
12   proprietary, private, or commercially-sensitive, or trade secret information may be
13   obtained in a manner that protects against risk of disclosure of such information to
14   persons not entitled to such information.
15          The issuance of this Protective Order will protect the parties’ interests by providing
16   the parties recourse in this Court in the event that a party or non-party improperly handles
17   confidential, proprietary, private, commercially-sensitive, or trade secret information that
18   the parties have exchanged in the course of discovery propounded and depositions taken
19   in this action.
20   2. DEFINITIONS
21           2.1   Action: Timothy Cook v. Pro-Vigil, Inc., et al.
22           2.2   Challenging Party: a Party or Non-Party that challenges the
23   designation of information or items under this Order.
24          2.3 “CONFIDENTIAL” Information or Items: information (regardless of how it is
25   generated, stored or maintained) or tangible things that qualify for protection under
26   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
27   Statement.
28
     Case No. 2-19-CV-02204-CJC-KS               3            ORDER RE: STIPULATION AND
                                                           PROTECTIVE ORDER PRECLUDING
                                                      DISCLOSURE OF CONFIDENTIAL AND/OR
                                                               PROPRIETARY INFORMATION
 1           2.4     Counsel: Outside Counsel of Record and House Counsel (as well as
 2   their support staff).
 3           2.5     Designating Party: a Party or Non-Party that designates information or
 4   items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
 5           2.6     Disclosure or Discovery Material: all items or information, regardless
 6   of the medium or manner in which it is generated, stored, or maintained (including,
 7   among other things, testimony, transcripts, and tangible things), that are produced or
 8   generated in disclosures or responses to discovery in this matter.
 9           2.7     Expert: a person with specialized knowledge or experience in a matter
10   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
11   expert witness or as a consultant in this Action.
12           2.8     House Counsel: attorneys who are employees of a party to this Action.
13   House Counsel does not include Outside Counsel of Record or any other outside counsel.
14          2.9      Non-Party: any natural person, partnership, corporation, association, or other
15   legal entity not named as a Party to this action.
16          2.10 Outside Counsel of Record: attorneys who are not employees of a party to this
17   Action but are retained to represent or advise a party to this Action and have appeared in
18   this Action on behalf of that party or are affiliated with a law firm which has appeared on
19   behalf of that party, and includes support staff.
20          2.11 Party: any party to this Action, including all of its officers, directors,
21   employees, consultants, retained experts, and Outside Counsel of Record (and their
22   support staffs).
23          2.12 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
24   Material in this Action.
25          2.13 Professional Vendors: persons or entities that provide litigation support
26   services      (e.g.,   photocopying,   videotaping,   translating,   preparing   exhibits   or
27   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
28   their employees and subcontractors.
     Case No. 2-19-CV-02204-CJC-KS                4              ORDER RE: STIPULATION AND
                                                              PROTECTIVE ORDER PRECLUDING
                                                         DISCLOSURE OF CONFIDENTIAL AND/OR
                                                                  PROPRIETARY INFORMATION
 1          2.14 Protected Material: any Disclosure or Discovery Material that is designated as
 2   “CONFIDENTIAL.”
 3          2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from
 4   a Producing Party.
 5   3.      SCOPE
 6          The protections conferred by this Stipulation and Order cover not only Protected
 7   Material (as defined above), but also (1) any information copied or extracted from
 8   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
 9   Material; and (3) any testimony, conversations, or presentations by Parties or their
10   Counsel that might reveal Protected Material.
11          Any use of Protected Material at trial shall be governed by the orders of the trial
12   judge. This Order does not govern the use of Protected Material at trial.
13   4.      DURATION
14          Once a case proceeds to trial, all of the information that was designated as
15   confidential or maintained pursuant to this protective order becomes public and will be
16   presumptively available to all members of the public, including the press, unless
17   compelling reasons supported by specific factual findings to proceed otherwise are made
18   to the trial judge in advance of the trial. See Kamakana v. City and County of Honolulu,
19   447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause” showing for sealing
20   documents produced in discovery from “compelling reasons” standard when merits-
21   related documents are part of court record). Accordingly, the terms of this protective
22   order do not extend beyond the commencement of the trial.
23   5.     DESIGNATING PROTECTED MATERIAL
24          5.1    Exercise of Restraint and Care in Designating Material for Protection.
25   Each Party or Non-Party that designates information or items for protection under this
26   Order must take care to limit any such designation to specific material that qualifies
27   under the appropriate standards. The Designating Party must designate for protection
28   only those parts of material, documents, items, or oral or written communications that
     Case No. 2-19-CV-02204-CJC-KS             5              ORDER RE: STIPULATION AND
                                                           PROTECTIVE ORDER PRECLUDING
                                                      DISCLOSURE OF CONFIDENTIAL AND/OR
                                                               PROPRIETARY INFORMATION
 1   qualify so that other portions of the material, documents, items, or communications for
 2   which protection is not warranted are not swept unjustifiably within the ambit of this
 3   Order.
 4          Mass, indiscriminate, or routinized designations are prohibited. Designations that
 5   are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
 6   to unnecessarily encumber the case development process or to impose unnecessary
 7   expenses and burdens on other parties) may expose the Designating Party to sanctions.
 8          If it comes to a Designating Party’s attention that information or items that it
 9   designated for protection do not qualify for protection, that Designating Party must
10   promptly notify all other Parties that it is withdrawing the inapplicable designation.
11          5.2         Manner and Timing of Designations. Except as otherwise provided in
12   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
13   or ordered, Disclosure or Discovery Material that qualifies for protection under this Order
14   must be clearly so designated before the material is disclosed or produced.
15          Designation in conformity with this Order requires:
16                (a) for information in documentary form (e.g., paper or electronic documents,
17   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
18   Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
19   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
20   portion or portions of the material on a page qualifies for protection, the Producing Party
21   also must clearly identify the protected portion(s) (e.g., by making appropriate markings
22   in the margins).
23          A Party or Non-Party that makes original documents available for inspection need
24   not designate them for protection until after the inspecting Party has indicated which
25   documents it would like copied and produced. During the inspection and before the
26   designation, all of the material made available for inspection shall be deemed
27   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
28   copied and produced, the Producing Party must determine which documents, or portions
     Case No. 2-19-CV-02204-CJC-KS              6             ORDER RE: STIPULATION AND
                                                           PROTECTIVE ORDER PRECLUDING
                                                      DISCLOSURE OF CONFIDENTIAL AND/OR
                                                               PROPRIETARY INFORMATION
 1   thereof, qualify for protection under this Order. Then, before producing the specified
 2   documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
 3   that contains Protected Material. If only a portion or portions of the material on a page
 4   qualifies for protection, the Producing Party also must clearly identify the protected
 5   portion(s) (e.g., by making appropriate markings in the margins).
 6                (b) for testimony given in depositions that the Designating Party identify the
 7   Disclosure or Discovery Material on the record, before the close of the deposition all
 8   protected testimony.
 9                (c) for information produced in some form other than documentary and for any
10   other tangible items, that the Producing Party affix in a prominent place on the exterior of
11   the container or containers in which the information is stored the legend
12   “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
13   the Producing Party, to the extent practicable, shall identify the protected portion(s).
14          5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
15   to designate qualified information or items does not, standing alone, waive the
16   Designating Party’s right to secure protection under this Order for such material. Upon
17   timely correction of a designation, the Receiving Party must make reasonable efforts to
18   assure that the material is treated in accordance with the provisions of this Order.
19   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
20          6.1 Timing of Challenges. Any Party or Non-Party may challenge a
21   designation of confidentiality at any time that is consistent with the Court’s
22   Scheduling Order.
23          6.2 Meet and Confer. The Challenging Party shall initiate the dispute
24   resolution process under Local Rule 37.1 et seq.
25          6.3      The burden of persuasion in any such challenge proceeding shall be on the
26   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
27   to harass or impose unnecessary expenses and burdens on other parties) may expose the
28   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
     Case No. 2-19-CV-02204-CJC-KS               7              ORDER RE: STIPULATION AND
                                                             PROTECTIVE ORDER PRECLUDING
                                                        DISCLOSURE OF CONFIDENTIAL AND/OR
                                                                 PROPRIETARY INFORMATION
 1   the confidentiality designation, all parties shall continue to afford the material in
 2   question the level of protection to which it is entitled under the Producing Party’s
 3   designation until the Court rules on the challenge.
 4   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
 5          7.1       Basic Principles. A Receiving Party may use Protected Material that is
 6   disclosed or produced by another Party or by a Non-Party in connection with this Action
 7   only for prosecuting, defending, or attempting to settle this Action. Such Protected
 8   Material may be disclosed only to the categories of persons and under the conditions
 9   described in this Order. When the Action has been terminated, a Receiving Party must
10   comply with the provisions of section 13 below (FINAL DISPOSITION).
11          Protected Material must be stored and maintained by a Receiving Party at a
12   location and in a secure manner that ensures that access is limited to the persons
13   authorized under this Order.
14          7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
15   ordered by the Court or permitted in writing by the Designating Party, a Receiving
16   Party may disclose any information or item designated “CONFIDENTIAL” only to:
17                (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
18   employees of said Outside Counsel of Record to whom it is reasonably necessary to
19   disclose the information for this Action;
20                (b) officers, directors, and employees (including House Counsel) of the
21   Receiving Party to whom disclosure is reasonably necessary for this Action;
22                (c) Experts (as defined in this Order) of the Receiving Party to whom
23   disclosure is reasonably necessary for this Action and who have signed the
24   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25                (d) the Court and its personnel;
26                (e) Court reporters and their staff;
27

28
     Case No. 2-19-CV-02204-CJC-KS                   8           ORDER RE: STIPULATION AND
                                                              PROTECTIVE ORDER PRECLUDING
                                                         DISCLOSURE OF CONFIDENTIAL AND/OR
                                                                  PROPRIETARY INFORMATION
 1              (f) professional jury or trial consultants, mock jurors, and Professional
 2   Vendors to whom disclosure is reasonably necessary for this Action and who have signed
 3   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4              (g) the author or recipient of a document containing the information or a
 5   custodian or other person who otherwise possessed or knew the information;
 6              (h) during their depositions, witnesses ,and attorneys for witnesses, in the
 7   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 8   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will not
 9   be permitted to keep any confidential information unless they sign the “Acknowledgment
10   and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
11   Party or ordered by the Court. Pages of transcribed deposition testimony or exhibits to
12   depositions that reveal Protected Material may be separately bound by the Court reporter
13   and may not be disclosed to anyone except as permitted under this Stipulated Protective
14   Order; and
15              (i) any mediator or settlement officer, and their supporting personnel,
16   mutually agreed upon by any of the parties engaged in settlement discussions.
17   8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
18   OTHER LITIGATION
19          If a Party is served with a subpoena or a court order issued in other litigation that
20   compels disclosure of any information or items designated in this Action as
21   “CONFIDENTIAL,” that Party must:
22              (a) promptly notify in writing the Designating Party. Such notification shall
23   include a copy of the subpoena or court order;
24              (b) promptly notify in writing the party who caused the subpoena or order to
25   issue in the other litigation that some or all of the material covered by the subpoena or
26   order is subject to this Protective Order. Such notification shall include a copy of this
27   Stipulated Protective Order; and
28
     Case No. 2-19-CV-02204-CJC-KS             9              ORDER RE: STIPULATION AND
                                                           PROTECTIVE ORDER PRECLUDING
                                                      DISCLOSURE OF CONFIDENTIAL AND/OR
                                                               PROPRIETARY INFORMATION
 1              (c) cooperate with respect to all reasonable procedures sought to be pursued by
 2   the Designating Party whose Protected Material may be affected.
 3          If the Designating Party timely seeks a protective order, the Party served with the
 4   subpoena or court order shall not produce any information designated in this action as
 5   “CONFIDENTIAL” before a determination by the court from which the subpoena or
 6   order issued, unless the Party has obtained the Designating Party’s permission. The
 7   Designating Party shall bear the burden and expense of seeking protection in that court
 8   of its confidential material and nothing in these provisions should be construed as
 9   authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
10   from another court.
11   9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
12   THIS LITIGATION
13              (a) The terms of this Order are applicable to information produced by a Non-
14   Party in this Action and designated as “CONFIDENTIAL.” Such information produced
15   by Non-Parties in connection with this litigation is protected by the remedies and relief
16   provided by this Order. Nothing in these provisions should be construed as prohibiting a
17   Non-Party from seeking additional protections.
18              (b) In the event that a Party is required, by a valid discovery request, to
19   produce a Non-Party’s confidential information in its possession, and the Party is subject
20   to an agreement with the Non-Party not to produce the Non-Party’s confidential
21   information, then the Party shall:
22                  (1) promptly notify in writing the Requesting Party and the Non-Party that
23   some or all of the information requested is subject to a confidentiality agreement with a
24   Non-Party;
25                  (2) promptly provide the Non-Party with a copy of the Stipulated
26   Protective Order in this Action, the relevant discovery request(s), and a reasonably
27   specific description of the information requested; and
28
     Case No. 2-19-CV-02204-CJC-KS             10             ORDER RE: STIPULATION AND
                                                           PROTECTIVE ORDER PRECLUDING
                                                      DISCLOSURE OF CONFIDENTIAL AND/OR
                                                               PROPRIETARY INFORMATION
 1                  (3) make the information requested available for inspection by the Non-
 2   Party, if requested.
 3              (c) If the Non-Party fails to seek a protective order from this Court within 14
 4   days of receiving the notice and accompanying information, the Receiving Party may
 5   produce the Non-Party’s confidential information responsive to the discovery request. If
 6   the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
 7   information in its possession or control that is subject to the confidentiality agreement
 8   with the Non-Party before a determination by the court. Absent a court order to the
 9   contrary, the Non-Party shall bear the burden and expense of seeking protection in this
10   Court of its Protected Material.
11   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
12          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
13   Protected Material to any person or in any circumstance not authorized under this
14   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
15   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
16   all unauthorized copies of the Protected Material, (c) inform the person or persons to
17   whom unauthorized disclosures were made of all the terms of this Order, and (d) request
18   such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
19   that is attached hereto as Exhibit A.
20   11.    INADVERTENT              PRODUCTION     OF   PRIVILEGED        OR     OTHERWISE
21   PROTECTED MATERIAL
22          When a Producing Party gives notice to Receiving Parties that certain inadvertently
23   produced material is subject to a claim of privilege or other protection, the obligations of
24   the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
25   This provision is not intended to modify whatever procedure may be established in an e-
26   discovery order that provides for production without prior privilege review. Pursuant to
27   Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
28   effect of disclosure of a communication or information covered by the attorney-client
     Case No. 2-19-CV-02204-CJC-KS             11             ORDER RE: STIPULATION AND
                                                           PROTECTIVE ORDER PRECLUDING
                                                      DISCLOSURE OF CONFIDENTIAL AND/OR
                                                               PROPRIETARY INFORMATION
 1   privilege or work product protection, the parties may incorporate their agreement in the
 2   stipulated protective order submitted to the Court.
 3   12.    MISCELLANEOUS
 4          12.1 Right to Further Relief. Nothing in this Order abridges the right of any person
 5   to seek its modification by the Court in the future.
 6          12.2 Right to Assert Other Objections. By stipulating to the entry of this Protective
 7   Order no Party waives any right it otherwise would have to object to disclosing or
 8   producing any information or item on any ground not addressed in this Stipulated
 9   Protective Order. Similarly, no Party waives any right to object on any ground to use in
10   evidence of any of the material covered by this Protective Order.
11          12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
12   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
13   under seal pursuant to a court order authorizing the sealing of the specific Protected
14   Material at issue. If a Party's request to file Protected Material under seal is denied by the
15   Court, then the Receiving Party may file the information in the public record unless
16   otherwise instructed by the Court.
17   13.    FINAL DISPOSITION
18          After the final disposition of this Action, as defined in paragraph 4, within 60 days
19   of a written request by the Designating Party, each Receiving Party must return all
20   Protected Material to the Producing Party or destroy such material. As used in this
21   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
22   summaries, and any other format reproducing or capturing any of the Protected Material.
23   Whether the Protected Material is returned or destroyed, the Receiving Party must submit
24   a written certification to the Producing Party (and, if not the same person or entity, to the
25   Designating Party) by the 60 day deadline that (1) identifies (by category, where
26   appropriate) all the Protected Material that was returned or destroyed and (2)affirms that
27   the Receiving Party has not retained any copies, abstracts, compilations, summaries or
28   any other format reproducing or capturing any of the Protected Material. Notwithstanding
     Case No. 2-19-CV-02204-CJC-KS              12             ORDER RE: STIPULATION AND
                                                            PROTECTIVE ORDER PRECLUDING
                                                       DISCLOSURE OF CONFIDENTIAL AND/OR
                                                                PROPRIETARY INFORMATION
 1                                           EXHIBIT A
 2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3   I,                                                         [print or type full name], of
 4    ___________________ [print or type full address], declare under penalty of perjury
 5   that I have read in its entirety and understand the Stipulated Protective Order that was
 6   issued by the United States District Court for the Central District of California
 7   on [date] in the case of Timothy Cook, v. Pro-Vigil, Inc., et al. (USDC Case No. 2-19-cv-
 8   02204-CJC-KS. I agree to comply with and to be bound by all the terms of this Stipulated
 9   Protective Order and I understand and acknowledge that failure to so comply could
10   expose me to sanctions and punishment in the nature of contempt. I solemnly promise
11   that I will not disclose in any manner any information or item that is subject to this
12   Stipulated Protective Order to any person or entity except in strict compliance with the
13   provisions of this Order.
14   I further agree to submit to the jurisdiction of the United States District Court for the
15   Central District of California for the purpose of enforcing the terms of this Stipulated
16   Protective Order, even if such enforcement proceedings occur after
17   termination of this action. I hereby appoint ____________________________ [print
18   or type full name] of ________________________________________ [print or type
19   full address and telephone number] as my California agent for service of process in
20   connection with this action or any proceedings related to enforcement of this Stipulated
21   Protective Order.
22   Date: ______________________________________
23   City and State where sworn and signed: ________________________________
24

25   Printed name:
26   Signature:
27

28
     Case No. 2-19-CV-02204-CJC-KS              14            ORDER RE: STIPULATION AND
                                                           PROTECTIVE ORDER PRECLUDING
                                                      DISCLOSURE OF CONFIDENTIAL AND/OR
                                                               PROPRIETARY INFORMATION
